         Case 17-50307-rlj11 Doc 63 Filed 10/03/18          Entered 10/03/18 17:39:56      Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.



Signed October 3, 2018
                                            United States Bankruptcy Judge
______________________________________________________________________



                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF TEXAS
                                            LUBBOCK DIVISION

             IN RE:                                    §         
                                                       §
             MARGARET JO CARDWELL,                     §            CASE NO. 17-50307-rlj12
                                                       §         
                      Debtor.                          §         

                                  MEMORANDUM OPINION AND ORDER

                 Margaret Cardwell filed bankruptcy under chapter 12 of the Bankruptcy Code on

     December 4, 2017. Lone Star State Bank of West Texas, an asserted secured creditor, moved for

     dismissal of the case. The bank contends that Cardwell does not qualify as a family farmer and

     is thus ineligible to file under chapter 12, the chapter of the Bankruptcy Code that specifically

     accommodates the reorganization of farmers who seek relief under the bankruptcy laws. In

     response, on July 20, 2018, Cardwell, apparently assuming she had an absolute right to convert

     to the less debtor-friendly chapter 11, filed her “Conversion of Chapter 12 Case to a Case under

     Chapter 11.” Lone Star now objects to Cardwell’s conversion, arguing that the Code does not

     allow a debtor to convert from chapter 12 to chapter 11. She must dismiss her case and perhaps

     then file for relief under chapter 11, Lone Star contends. Hearing was held on August 15, 2018.

                                                       1 
    Case 17-50307-rlj11 Doc 63 Filed 10/03/18           Entered 10/03/18 17:39:56        Page 2 of 7



                                                   I.

         Cardwell is elderly; her husband died many years ago. She owns three tracts of farm

land—Labors 6, 7, and 10—that were ostensibly pledged to secure loans taken out by her

children or grandchildren. She has sued the bank and her granddaughter’s husband, Joshua

Richardson, for alleged improprieties on the loans and liens. She leases out the three tracts on a

quarter-and-a-quarter (of income and expenses) deal and lives off that. The debts are large;

obtaining confirmation of a plan under either chapter 12 or chapter 11 will be difficult. Cardwell

has a tough road ahead, but there is no evidence that her filing under chapter 12 was done in bad

faith (or lacking in good faith, if the Court has to close that divide).

                                                  II.

         Lone Star makes three arguments: (1) that conversion from chapter 12 to chapter 11 is

not allowed under the statute; (2) that even if it is allowable, it is still improper here “because it

is . . . prejudicial to creditors pursuant to 11 U.S.C. § 362(c)(3)(A)-(C)”; and (3) that if

conversion is doable and not prejudicial because of the provisions of § 362, it is “still improper

due to other inequities and prejudices.” Doc. No. 57.

         Cardwell counters, contending that she is eligible to file a chapter 11 and thus the Court

has, or should have, the discretion to allow her to convert to chapter 11. Dismissal followed by a

refiling is prejudicial to all parties and inequitable to Cardwell. She says that she is proceeding

in good faith and thus her conversion should be approved.

                                                  A.

         Lone Star’s first and most compelling point—that Cardwell cannot convert because the

Code does not allow it—has some statutory support. The Bankruptcy Code does not explicitly

authorize a debtor under chapter 12 to simply convert to a case under chapter 11. This is so



                                                   2 
    Case 17-50307-rlj11 Doc 63 Filed 10/03/18         Entered 10/03/18 17:39:56       Page 3 of 7



despite there being no real restrictions to an individual filing for bankruptcy protection under

chapter 11. See 11 U.S.C. § 109.

         The Code does contain other explicit provisions that address conversions from one

chapter of the Code to another; it also prohibits “parties in interest” and the bankruptcy court

from converting a “farmer” (not necessarily a family farmer under chapter 12) to other chapters.

See §§ 706, 1112, and 1307. It does not explicitly prohibit a chapter 12 debtor from converting

to chapter 11. See § 1208. As the parties have pointed out, the courts are split on whether a

chapter 12 debtor may convert to chapter 11. Compare United States v. Lawless (In re Lawless),

79 B.R. 850, 854 (W.D. Mo. 1987) (agreeing with the conclusion that bankruptcy courts may use

their discretion to convert chapter 12 cases to cases under chapters 11 or 13), In re Miller, 177

B.R. 551, 556 (Bankr. N.D. Ohio 1994) (permitting conversion from chapter 12 to chapter 11),

In re Orr, 71 B.R. 639, 643 (Bankr. E.D.N.C. 1987) (same), and In re Bird, 80 B.R. 861, 863

(Bankr. W.D. Mich. 1987) (same), with In re Colón, No. 16-0060(ESL), 2016 WL 3548821, at

*6 (Bankr. D.P.R. 2016) (denying conversion from chapter 12 to chapter 11), In re Stumbo, 301

B.R. 34, 37 (Bankr. S.D. Iowa 2002) (same), and In re Roeder Land & Cattle Co., 82 B.R. 536,

537 (Bankr. D. Neb. 1988) (same). See also In re McLawchlin, 511 B.R. 422, 430–31 (Bankr.

S.D. Tex. 2014) (citing Orr and other similar cases to permit conversion from chapter 12 to

chapter 13). I agree with those cases that hold a court may, within its discretion, allow a debtor

under chapter 12 to convert to chapter 11. I also find statutory support for such conversion.

         Section 1208 addresses the possible conversion or dismissal of a chapter 12 case. A

chapter 12 debtor may, at any time, either dismiss the case or convert it to chapter 7. § 1208(a),

(b). Upon request of a “party in interest,” the court may for cause dismiss a chapter 12 case.

§ 1208(c). If a chapter 12 debtor has committed fraud in connection with a case, the case may be



                                                 3 
    Case 17-50307-rlj11 Doc 63 Filed 10/03/18                       Entered 10/03/18 17:39:56   Page 4 of 7



dismissed or converted to chapter 7. § 1208(d). Finally, the last provision of § 1208, subsection

(e), states that “[n]otwithstanding any other provision of this section, a case may not be

converted to a case under another chapter . . . unless the debtor may be a debtor under such

chapter.” § 1208(e) (emphasis added).

              The provisions of § 1208 that precede subsection (e) only mention conversion to chapter

7. Without subsection (e), § 1208 may be read to allow conversion by a chapter 12 debtor to

only chapter 7. But the Court cannot ignore subsection (e) where it specifically refers to

conversion of a chapter 12 case to “another chapter” of the Code. Granted, it states that a debtor

cannot convert to another chapter if the debtor cannot be a debtor under the other chapter. But

the basic inference is that a debtor may be able to convert to, say, chapter 11.1

              The Code does not state that a chapter 12 debtor cannot convert to chapter 11 (or chapter

13 for that matter). So as between the easy inference that a chapter 12 debtor may so convert and

the absence of any such prohibition, I conclude that a chapter 12 debtor may convert the case to

chapter 11, if the debtor is proceeding in good faith and conversion is not prejudicial to creditors

or otherwise inequitable. See McLawchlin, 511 B.R. at 430.

              Were this case dismissed, Cardwell could simply refile under chapter 11. There is no

evidence that she has done anything that prevents her from being a chapter 11 debtor. See

§ 109(g). And as an individual, she has a right to file chapter 11. But what is the point of first

dismissing and then refiling? And, as stated, there is no evidence that Cardwell is proceeding in

bad faith. As noted by the court in McLawchlin, the Supreme Court has endorsed a sensible

application of the Code’s conversion provisions. 511 B.R. at 430–31. In Marrama v. Citizens

Bank of Massachusetts, the Supreme Court found persuasive the reasoning that it was

                                                            
1
 As noted by the court in McLawchlin—there a conversion from chapter 12 to chapter 13—the Code contemplates a
conversion under § 1208 to chapter 13. 511 B.R. at 429 n.2.


                                                               4 
    Case 17-50307-rlj11 Doc 63 Filed 10/03/18          Entered 10/03/18 17:39:56      Page 5 of 7



nonsensical to allow a debtor to convert from chapter 7 to chapter 13, which a chapter 7 debtor

can do “at any time,” when such conversion would simply result in a reconversion back to

chapter 7 because of the debtor’s demonstrable bad faith conduct prior to filing his bankruptcy.

549 U.S. 365, 374–75 (2007). The Supreme Court said that such scenario is “tantamount to a

ruling that the individual does not qualify . . . under Chapter 13.” Id. at 374. The Court thus

held that the debtor had forfeited his so-called absolute right to proceed under chapter 13.

Likewise, under McLawchlin, conversion there from chapter 12 to chapter 13 was allowed to

avoid an unnecessary two-step process—there, conversion from chapter 12 to chapter 7 and then

to chapter 13. McLawchlin, 511 B.R. at 431. Allowing conversion here likewise avoids a two-

step process—dismissal and then a refiling under chapter 11.

                                                 B.

         Lone Star argues conversion is prejudicial because it avoids the application of

§ 362(c)(3)(A)–(C) that would occur upon a refiling. This argument actually supports Lone

Star’s first point. Conversion would always avoid § 362(c)(3), which is triggered on filing a

second case within a year of dismissal of a prior case. And while a two-step process—dismissal

of the 12 and refiling under 11—seems silly, it at least preserves the protections afforded

creditors under § 362(c)(3)(A)–(C). In particular, this provision provides that a refiling within a

year of having a case dismissed terminates the automatic stay “with respect to the debtor” 30

days after the second filing. § 362(c)(3)(A). The stay can be extended if, upon notice and

hearing, the debtor demonstrates that the later case was filed in good faith. § 362(c)(3)(B). The

statute further provides guidance for establishing good faith if the debtor’s prior case was filed

under chapters 7, 11, or 13. § 362(c)(3)(C). It curiously omits the effect of a prior filing under

chapter 12.



                                                  5 
    Case 17-50307-rlj11 Doc 63 Filed 10/03/18              Entered 10/03/18 17:39:56    Page 6 of 7



         I assume that the provisions of § 362(c)(3) apply upon a potential refiling under chapter

11. But a strict reading of the provisions of § 362(c)(3)(A)–(C) does not support Lone Star’s

contention that the refiling is presumptively not done in good faith or that such presumption is

rebuttable only by clear and convincing evidence presented by the debtor. Such provisions apply

after a dismissal of a chapter 7, 11, or 13 case.

                                                    C.

         Last, Lone Star argues that it is unfair to it and other creditors to permit an unsuccessful

chapter 12 debtor to “start anew” under chapter 11. But I cannot, at this stage, assume Cardwell

was unsuccessful under chapter 12. Her conversion resulted from Lone Star’s motion to dismiss,

which, as stated, was based on her failing to qualify as a “family farmer” and thus making her

ineligible to file under chapter 12. She had filed a chapter 12 plan which drew several

objections. But many chapter 12 plans are met with objections. And many times such objections

are resolved and the plans are confirmed. As indicated, obtaining confirmation of a chapter 11

plan will be more difficult than one under chapter 12, but this same assessment applies regardless

whether she converts or refiles (after a dismissal). The facts and circumstances here do not, for

now, mean she should be prohibited from seeking relief under chapter 11.

                                                    III.

         There is no evidence that Cardwell filed her case in bad faith. She owns farm land that

she leases and, it appears, shares in the risks associated with the crops growing on the tracts. The

land is pledged to the bank, though she apparently disputes the validity of the pledge, in part.

Assuming her right to file bankruptcy under either chapters 12 or 11, she is in a far more difficult

position under chapter 11. Chapter 11 is procedurally and substantively less favorable for an

individual than is chapter 12. And creditors have greater rights and more leverage under chapter



                                                     6 
    Case 17-50307-rlj11 Doc 63 Filed 10/03/18         Entered 10/03/18 17:39:56      Page 7 of 7



11. I see no benefit to any party by dismissing and forcing Cardwell to refile her case. Such

procedure would be more expensive and less efficient for all concerned. Cardwell’s chapter 12

has not proceeded to the point to where its conversion (or dismissal and refiling) has

significantly delayed creditors. Lone Star has not sought stay relief and has not alleged any

improprieties by Cardwell since her bankruptcy filing.

         For these reasons, I approve and authorize Cardwell’s conversion to chapter 11.

         SO ORDERED.

                         ### End of Memorandum Opinion and Order ###




                                                 7 
